Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This Continuation application has been examined.  Claims 1-20 are pending.
The prior art submitted on February 12, 2021 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Payant et al. (2016/0379466) in view of Roisen et al. (10,163,316).
With respect to claim 1, Payant et al. disclose a vehicle includes one or more sensors; and one or more processors operatively coupled to the one or more sensors (see figures 1 and 2), the one or more processors configured to determine, using the one or more sensors, whether an occupant has exited the vehicle (see at least figure 3, step 54) ; subsequent to a determination that the occupant has exited the vehicle, determine, using the one or more sensors, whether another occupant is within the vehicle (see at least figure 3, step 56); and sound warning to let the occupant know that the other occupant is within the vehicle (see at least figure 3, step 58).
Payant et al. do not explicitly disclose that a notification is sent to a user device of the occupant.  However, such limitation is shown on at least figures 2-4 of the Roisen et al. reference.  It would have been obvious to an ordinary skill in the art the time the invention was made to incorporate the teaching of Roisen et al. into the system of Payant et al. in order to send an alert to the mobile device of the occupant to make sure that the occupant can see or hear event he/she is too far from vehicle.
With respect to claim 2, Payant et al. disclose that the one or more processors are configured to: based on a determination that the other occupant is within the vehicle, provide one or more prompts to the other occupant via one or more user interfaces of the vehicle (see at least figure 3).
With respect to claims 3-5, Payant et al. disclose the limitations of these claims in at least figures 2, 3, paragraph 0013 and claims 5, 17 and 19.
With respect to claim 6, Roisen et al. disclose that the one or more processors are configured to detect, using the one or more sensors, an emergency condition associated with the vehicle; and in response to detecting the emergency condition, execute an emergency response associated with the detected emergency condition (see at least figure 6, steps 660 to 690). 
With respect to claim 7, Roisen et al. disclose that the emergency response comprises opening one or more windows of the vehicle (see at least column 5, lines 34-48).
With respect to claim 8, Payant et al. disclose that the occupant that exited the vehicle is a primary user of the vehicle, i.e. the driver (see at least figure 3).
With respect to claims 9-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Hoover et al. (8,816,845), Trudell (9,202,316), Cuddhy et al. (9,630,496), McCurdy (9,682,638), Avrahami et al. (9,955,326), Allen et al. (2007/0018812) and Rao et al. (2012/0050021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
September 9, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661